On the part of the defendant
THE COURT
was asked to instruct the jury: That before the plaintiff can recover' in this action it is necessary to prove to the satisfaction of the jury that the defendant represented to the plaintiff at the time of his negotiation with him that he had a good title and right to the premises stated in the declaration, and that when he made such representation he knew the same to be false, and made it with the intent to deceive and defraud the plaintiff, or that he had with such intent to defraud and deceive the plaintiff concealed from the plaintiff the fact that be had prior to the contract with him sold the said property to Miller, — which was given by THE COURT, with this addition: That the question of intent as aforesaid is a question for the consideration of the jury under all the circumstances given in evidence.
Verdict for the plaintiff and judgment on the verdict for $175.